Title: To George Washington from Henry McCormick, 17 November 1791
From: McCormick, Henry
To: Washington, George



Sr
[Ontario County, N.Y.] Novr 17th 1791

My past Service in the Army of the United States Emboldens me to write, Informing your Excellency, that after a tedious War I Retired to a Privat life and ever since has got my living by the sweat of my brow With Industrey and Leatly has Settled myself and Rising family in a good Peice of Land in the State of New york in the County Ontario on the Watters of Canastoe near the Genase Where with the blessing of god I hope to aquire a good Living.
I have been Leatly requested by several of my wellwishers to apply for the agency of the Indian affairs in this Quarter to the Six Nations, as I live conteigent to them Which if your Excellancy would Pleas or think Proper to Endow me with I would use my endeavour to Discharge the Busness with Fidelity and Honour to myself and Posterity as I am aquainted with several of the Sachams & Chieffs[.] Colol Proctor and Coll Pickerine knows my satuation hear Who Can give your Excelancy a account &c.
Perhaps your honour may have forgott my Service in the army which was in the Pencyelvenia Line the Last four years. I done the Duty of Majr of Brigade to Genral Wayne, and in 79 your Excellancy appointed me as such with the Inspectorship to the Light Infantry &c.
Thier is Several Gentn in Philadelphia who I have applied to

for thier assistance, but Perhaps through the Multiplicity of Busness they may forgett me.
Your Compliance to my Request will forever be Esteemed by your most Obident & Very Humble Servant

Henry McCormick

